In an action, inter aha, to recover damages for breach of contract, the plaintiffs appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Putnam County (O’Rourke, J.), dated March 24, 2005, as denied their motion, in effect, for leave to amend the complaint, and (2) from an order of the same court dated December 6, 2005, which granted the motion of the defendant Old Republic National Title Insurance Company, in effect, pursuant to CPLR 3211 (a) (7) to dismiss the complaint insofar as asserted against it.
*1102Ordered that the order dated March 24, 2005 is affirmed insofar as appealed from; and it is further,
Ordered that the order dated December 6, 2005 is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
Under the circumstances of this case, accepting the facts alleged in the complaint as true and according the plaintiffs the benefit of every possible inference (see Leon v Martinez, 84 NY2d 83, 87-88 [1994]), the Supreme Court properly granted the motion of the defendant Old Republic National Title Insurance to dismiss the complaint insofar as asserted against it.
The plaintiffs’ remaining contentions either need not be considered in light of our determination or are without merit. Rivera, J.P., Skelos, Dillon and Covello, JJ., concur.